IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


TIMOTHY S. BURNS,                 : No. 140 WAL 2015
                                  :
                 Petitioner       :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
           v.                     :
                                  :
                                  :
BLAIR COUNTY, PENNSYLVANIA;       :
TERRY TOMASSETTI, DIANE L. MELING :
AND TED BEAM, JR., IN THEIR       :
CAPACITIES AS COMMISSIONERS OF    :
BLAIR COUNTY, PENNSYLVANIA;       :
OFFICE OF THE SHERIFF FOR BLAIR   :
COUNTY, PENNSYLVANIA; MITCHELL    :
COOPER A/K/A MITCH COOPER, IN HIS :
CAPACITY AS SHERIFF OF BLAIR      :
COUNTY, PENNSYLVANIA; THE         :
PRISON BOARD FOR BLAIR COUNTY,    :
PENNSYLVANIA; HON. DANIEL J.      :
MILLIRON, JUDGE OF THE COURT OF   :
COMMON PLEAS OF BLAIR COUNTY,     :
PENNSYLVANIA, RICHARD CONSIGLIO, :
DISTRICT ATTORNEY FOR BLAIR       :
COUNTY, PENNSYLVANIA, TERRY       :
TOMASSETTI, DIANE L. MELING AND   :
TED BEAM, JR., COMMISSIONERS FOR :
BLAIR COUNTY, PENNSYLVANIA,       :
RICHARD J. PEO, CONTROLLER FOR    :
BLAIR COUNTY, PENNSYLVANIA, AND   :
MITCHELL COOPER A/K/A MITCH       :
COOPER, SHERIFF OF BLAIR COUNTY, :
PENNSYLVANIA, ALL IN THEIR        :
CAPACITIES AS MEMBERS OF THE      :
PRISON BOARD FOR BLAIR COUNTY,    :
PENNSYLVANIA, DAVID JACOBS,       :
CHRIS ROSENBERRY AND HOLLY        :
GARNER, IN THEIR CAPACITIES AS    :
DEPUTY SHERIFFS FOR BLAIR         :
COUNTY, PENNSYLVANIA; OFFICE OF   :
THE DISTRICT ATTORNEY OF BLAIR    :
COUNTY, PENNSYLVANIA; AND         :
RICHARD A. CONSIGLIO, IN HIS              :
CAPACITY AS DISTRICT ATTORNEY             :
FOR BLAIR COUNTY, PENNSYLVANIA            :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of October, 2015, the Petition for Allowance of Appeal is

DENIED.




                               [140 WAL 2015] - 2